 534 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 Professional Transportation, Inc. 
and
 International 
Brotherhood of Teamsters Local 512.  
Case 12
ŒCAŒ101034
 April 2, 2015
 DECISION AND ORDER
 BY CHAIRMAN 
PEARCE AND 
MEMBERS 
MISCIMARRA 
 AND 
HIROZAWA
 On October 22, 2013, Administrative Law Judge Wi
l-liam Nelson Cates issued the attached decision.  The R
e-spondent filed exceptions and a supporting brief, and the 
General Counsel filed cross
-exceptions and an answering 
brief.  
 The National Lab
or Relations Board has delegated its 
authority in this proceeding to a three
-member panel.  
 The Board has considered the decision and the record 
in light of the exceptions and briefs and has decided to 
affirm the judge™s rulings, findings,
1 and conclusion
s, to 
amend the remedy, and to adopt the recommended Order 
as modified.
2 The judge found that the Respondent violated Section 
8(a)(5) and (1) of the Act in two respects.  First, in Fe
b-ruary and March 2013, the Respondent canceled seven 

consecutive bargaini
ng sessions scheduled for those 2 
months.  Second, beginning on May 31, 2013, the R
e-spondent conditioned bargaining on the Union™s agre
e-ment that, if a court of competent jurisdiction determined 
that the Board lacked a quorum when the Region cert
i-fied the 
Union as the bargaining representative, then any 
contract executed by the parties would be null and void 
and the Respondent would withdraw its recognition of 
the Union.  For the reasons discussed below, we affirm 

both violations.
 I. FACTS
 On June 5, 2012, 
the Regional Director for Region 12 
certified the Union as the bargaining representative for a 

unit of the Respondent™s employees.  The Union imm
e-diately requested bargaining dates, but the Respondent 

was initially unable to meet because of scheduling co
n-flicts.  The parties held their first bargaining session on 
September 25, 2012.  Thereafter, they met twice in N
o-1 The Respondent has implicitly excepted
 to some of the judge™s 
credibility findings. The Board™s established policy is not to overrule an 
administrative law judge™s credibility resolutions unless the clear pr
e-ponderance of all the relevant evidence convinces us that they are i
n-
correct.  
Standar
d Dry Wall Products
, 91 NLRB 544 (1950), enfd. 188 
F.2d 362 (3d Cir. 1951).  We have carefully examined the record and 
find no basis for reversing the findings.
 2 We shall modify the judge™s recommended Order to conform to 
the
 amended remedy
, and we shall 
substitute a new notice to conform 
to the Order as modified and in accordance with our decision 
in Durham School Services,
 360
 NLRB
 694
 (2014).
 vember and once more in late January 2013.
3  Concerned 
that the negotiations were ﬁdragging,ﬂ the Union urged 
the Respondent to agree to more ne
gotiation dates.  The 
parties scheduled meetings for February 21 and 22, and 
for March 5, 6, and 7.  But on February 13, the Respon
d-ent canceled the February 21 and 22 bargaining sessions, 
claiming that it was still drafting counterproposals.  On 
February 
25, the Respondent canceled the March 5, 6, 
and 7 bargaining sessions when its negotiator asserted 
that he had a ﬁmajor conflictﬂ that he had previously 
overlooked.  The parties scheduled March 21 and 22 as 
the next bargaining dates.
 On March 19, the Respo
ndent canceled the March 21 
and 22 bargaining sessions, citing its need to review the 

possible ramifications of the D.C. Circuit™s January 25 
decision in 
Noel Canning v. NLRB
, 705 F.3d 490 (D.C. 
Cir. 2013), affd. in part 134 S.Ct. 2550 (2014).
4  On 
April 2
2, the parties agreed to meet on June 4, 5, and 6.  
On May 31, the Respondent notified the Union that the 
Respondent ﬁis bargaining subject to a reservation of 
rights based upon the reasoning expressed in the ‚Noel 
Canning™ line of federal appeals court ca
ses issued by the 
DC and 3rd circuits.ﬂ  In a June 3 email, the Respondent 
informed the Union that it would negotiate only if the 

Union would agree that the Respondent™s obligation to 
recognize the Union and abide by any collective
-bargaining agreement wou
ld be nullified if ﬁa court of 
competent jurisdictionﬂ determined that the Board lacked 

a quorum when the Union was certified.  By reply email, 
the Union reiterated its willingness to bargain, but not 
under the Respondent™s conditions.
 At the June 4 sessio
n, the Respondent repeated its p
o-sition regarding 
Noel Canning
 and asserted that the U
n-ion was agreeing to this ﬁconditional bargainingﬂ by pa
r-ticipating in the bargaining session.  The Union again 
stated that it would not agree to that condition but was 
otherwise willing to negotiate.  After a 15
-minute caucus, 
the Respondent reiterated its demand for conditional ba
r-gaining.  The Union refused, and the Respondent stated 
that ﬁthere was no need in proceeding forward.ﬂ  At that 
point, the bargaining session 
concluded, and no further 
sessions were held.
 II.  DISCUSSION
 A.  Cancellation of Bargaining Sessions
 Section 8(a)(5) and (d) of the Act requires the R
e-spondent to meet at reasonable times and bargain in good 
faith with the Union regarding wages, hours, an
d other 
3 All dates hereinafter are in 2013
, unless otherwise indicated.
 4 The Respondent had not raised any concerns du
ring the represent
a-tion proceeding or at any prior bargaining session about whether the 
Board had a quorum at the time of the Union™s certification.  
 362 NLRB 
No. 60
                                                                                                    PROFESSIONAL TRANSPO
RTATION
, INC
. 535 terms and conditions of employment of bargaining unit 
employees.  See 
NLRB v. Borg
-Warner Corp
., 356 U.S. 
342, 349 (1958).  In agreement with the judge, we find 
that the Respondent violated Section 8(a)(5) and (1) by 
canceling the seven consecutive
 bargaining sessions in 
February and March.  These cancellations clearly esta
b-lished an impermissible pattern of dilatory conduct by 
the Respondent.  See 
Lancaster Nissan
, 344 NLRB 225, 
227Œ228 (2005) (finding 8(a)(5) violation where e
m-ployer met with unio
n 12 times during the certification 
year, but ignored union™s request for additional meetings 

and canceled several bargaining sessions), enfd. 233 Fed.
 Appx. 100 (3d Cir. 2007); 
Calex Corp.
, 322 NLRB 977, 
978 (1997) (finding 8(a)(5) violation where parties
 had 
19 bargaining sessions in 15 months following union 
certification, but employer canceled a number of bargai
n-ing sessions because of various asserted scheduling pro
b-lems), enfd. 144 F.3d 904 (6th Cir. 1998).
5 B.  Conditional Bargaining Demand
 We also 
agree with the judge that the Respondent vi
o-lated Section 8(a)(5) and (1) by insisting to impasse that 
if the D.C. Circuit™s opinion in 
Noel Canning
 was u
p-held, any collective
-bargaining agreement reached by the 
parties would be nullified and the Responden
t would no 
longer recognize the Union.  In our view, the Respon
d-ent™s position
Šwhich it first asserted on May 31, 
2013Šwas a belated attempt to challenge the Regional 
Director™s June 2012 certification of the Union.
  The Respondent had ample opportunities 
during the 
representation proceeding to contest the validity of the 

election.
6  Instead, the Respondent executed a Stipulated 
Election Agreement with the Union and, in the absence 
of any objections to the election, which the Union won, 
the Regional Directo
r certified the Union.  Thereafter, 
the Respondent did not contest the certification; instead, 
it began bargaining with the Union.  Under these circu
m-stances, the Respondent waived its right to challenge the 

validity of the underlying representation procee
ding or 
the Union™s certification.  See 
Manhattan Center Studios
, 357 NLRB 
1677, 1678
 (2011) (ﬁIt has long been esta
b-lished that a party may not
 relitigate
 in an unfair labor 
practice proceeding any issue that was or could have 

been raised in the underlyin
g representation procee
d-ing.ﬂ); 
I.O.O.F. Home of Ohio, Inc.
, 322 NLRB 921, 922 
5 In finding the violation, we do not rely on 
Enjoi Transportation, 
LLC, 358 NLRB No. 158 (2012)
 (not rep
orted in Board volumes)
, cited 
by the judge.  We also do not
 rely
 on the judge™s citation to 
Camelot 
Terrace
, 357 NLRB 
1934
 (2011), because no party
 excepted
 to the 
relevant findings in that case and, therefore, the proposition for which it 
was cited by th
e judge was not before the Board.
 6 The recess appointments at issue in 
Noel Canning
 occurred in Ja
n-
uary 2012.  The election in this case was held on May 16 and 17, 2012.
 fn. 6 (1997) (ﬁ[T]he courts have held that where, as here, 
‚an employer honors a certification and recognizes and 

begins
 bargaining
 with the certified representative, 
it waives
 a contention that the election and certification 
are invalid
.™ﬂ) (quoting
 King Radio Corp. v. NLRB
, 398 
F.2d 14, 20 (10th Cir. 1968)); 
NLRB v. Newton
-New H
a-ven Co.
, 506 F.2d 1035, 1038 (2d Cir. 1974) (holding 
that employer, by failing to file a timely obj
ection, 
waived the right to challenge a Board procedure that the 
court found invalid
Šin a case involving a different pa
r-tyŠafter the Board had issued its decision against the 
employer).  Accordingly, the Respondent violated Se
c-tion 8(a)(5) and (1) by agree
ing to bargain only if the 
Union accepted its conditional bargaining demand.
7 Furthermore, and regardless of whether the Respon
d-ent™s conduct amounted to an untimely challenge to the 
Union™s certification, the Respondent™s conditional ba
r-gaining demand did
 not involve wages, hours, or other 
terms and conditions of employment, and was therefore a 

permissive subject of bargaining.  See 
NLRB v. Borg
-Warner Corp
., 356 U.S. at 349.  Accordingly, the R
e-spondent acted unlawfully by insisting on its bargaining 
dema
nd to the point of impasse.  See 
Success Village 
Apartments
, 347 NLRB 1065, 1068 (2006).
8 7 The judge issued his decision prior to the Supreme Court™s ruling 
in 
Noel Canning. 
 In finding the Respondent™s conduct unlawful, the 
judge reasoned that, even if the Court found the recess appointments to 
the Board invalid (as it ultimately did), the Board could, if it chose, 
ﬁreaffirm [its] earlier actions related to the certification 
of represent
a-tive.ﬂ  We need not do so, however.  It was the Regional Director
Šnot 
the Board
Šthat certified the Union.  The Board delegated decisional 
authority in representation cases to
 Regional Directors in 1961, and that 
delegation has never been revok
ed.  See 
  Avenue Care & Rehabilit
a-
tion Center
, 361 NLRB 
1378
 (2014).
 In its exceptions, the Respondent argues for the first time that the 
Regional Director, Margaret Diaz, lacked authority to certify the Union 
because she was appointed at a time when the Board lacked a quorum.  
This argument is untimely because the Responde
nt failed to raise it 
during the representation proceeding.  See 
ManorCare of Kingston PA, 
361 NLRB 
186, 186
 fn. 1 (2014).  Moreover, even assuming that the 
Respondent™s challenge to the Regional Director™s authority was not 
otherwise barred, the Board pre
viously issued an order
 contingently 
delegating authority to the General Counsel to appoint regional dire
c-tors in the absence of a Board quorum.  See 
Pallet Companies, Inc.
, 361 NLRB 
339, 339
 (2014).  The Respondent™s argument is additiona
l-ly without merit
 because, on July 18, 2014, in an abundance of caution 
and with a full complement of five Members, the Board ratified nunc 

pro tunc and expressly authorized the selection of Ms. Diaz as Regional 
Director.  Lastly, on July 30, 2014, Regional Director Diaz a
ffirmed 
and ratified any and all actions taken by her or on her behalf from the 
date of her initial appointment to July 18, 2014. 
 8 The Board has previously found that conditioning bargaining on 
pending litigation, as the Respondent did in this case, does
 not const
i-tute bargaining in good faith.  See 
Fred Meyer Stores, Inc.
, 355 NLRB 
179, 179 fn. 1 (2010) (employer engaged in unlawful conditional ba
r-gaining by, among other things, proposing to delay bargaining until 
ﬁthe question of the Board™s statutory a
uthority to issue decisions is 
resolved by the Supreme Courtﬂ), incorporated by 355 NLRB 629 
                                                                                                   DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 536 Amended Remedy
 The General Counsel cross
-excepts to the judge™s fai
l-ure to impose a bargaining schedule, as sought in the 
complaint, asserting that it is necessary to
 fully remedy 
the Respondent™s unfair labor practices.  We agree.  As 
discussed above, prior to the Respondent™s unlawful 
conduct in February, the parties had met for only four 

bargaining sessions since the Union™s certification in 
June 2012.  Once the Uni
on started pressing the R
e-spondent to negotiate more frequently, the Respondent 
canceled seven consecutive bargaining sessions without 

valid reasons and then insisted to the point of impasse 
that the Union agree to its conditional bargaining d
e-mand.  Under
 the circumstances here, where the R
e-spondent has engaged in a series of dilatory tactics in 
contravention of its duty to bargain in good faith, we 
believe that a bargaining schedule requiring the R
e-spondent to meet and bargain with the Union on a regular 

and timely basis is appropriate and would best effectuate 
the purposes of the Act.  See 
All Seasons Climate Co
n-trol, Inc.
, 357 NLRB 
718, 718
 fn. 2 (2011) (ordering 
employer to comply with a bargaining schedule to rem
e-dy its unlawful conduct), enfd. 540 Fed
.Appx. 484 (6th 
Cir. 2013).  The General Counsel proposes that, upon the 
Union™s request, bargaining sessions should be held for a 

minimum of 24 hours per month, for at least 6 hours per 
bargaining session, or, in the alternative, on another 
schedule to wh
ich the Union agrees.  We find this pr
o-posed schedule, which will promote regular meaningful 
bargaining between the parties, to be appropriate here.  
(2010), 
enfd.
 466 Fed.
 Appx. 560 (9th Cir. 2012); see also 
Bob™s Big 
Boy Family Restaurants
, 264 NLRB 432, 434 (1982) (ﬁIt is well settled 
that collateral litigati
on does not suspend the duty to bargain under 
Section 8(a)(5).ﬂ).
 Member Miscimarra agrees that an employer normally waives its 
right to challenge a union™s certification based on arguments not raised 
in the representation case, but he notes that some cour
ts have held that 
the absence of a quorum, to the extent it would invalidate certain Board 
actions, either raises a jurisdictional question that cannot be waived, 
NLRB v. New Vista Nursing & Rehabilitation
, 719 F.3d 203, 210
-213 
(3d Cir. 2013), or presents
 extraordinary circumstances warranting 
review even though not previously raised, 
Noel Canning v. NLRB
, 705 
F.3d 490, 496
Œ498 (D.C. Cir. 2013), affd. 134 S.Ct. 2550 (2014).  
However, Member Miscimarra finds it is unnecessary to determine 
whether Respondent
 timely raised its potential objection regarding 
Noel 
Canning
 because Respondent™s bargaining position
Šthat (quoting the 
judge™s decision) ﬁif the Union met to negotiate it would, by its actions, 

be agreeing to 
accept
 the Company™s conditionsﬂ (emphasis ad
ded)
Šconstituted a take
-it-or
-leave
-it position that precluded 
any
 bargaining 
over the matter at issue (i.e., the potential impact on the parties or their 
agreement if 
Noel Canning
 were upheld).  See 
NLRB v. Insurance 
Agents' International Union
, 361 U.S. 
477, 485 (1960) (ﬁCollective 
bargaining .
 . . is not simply an occasion for purely formal meetings 
between management and labor, while each maintains an attitude of 

‚take it or leave it . . . .™ﬂ); see also 
NLRB v. General Electric Co.,
 418 
F.2d 736, 762 (
2d Cir.1969), 
cert. denied
 397 U.S. 965 (1970).     
 We shall also require the Respondent to submit written 
bargaining progress reports every 30 days to the co
mpl
i-ance officer for Region 12, serving copies thereof on the 
Union.  See id. 
 ORDER
 The National Labor Relations Board adopts the re
c-ommended Order of the administrative law judge as 
modified below and orders that the Respondent, Profe
s-sional Transportati
on, Inc., Jacksonville, Florida, its o
f-ficers, agents, successors, and assigns, shall take the a
c-
tion set forth in the Order as modified.
 1.  Substitute the following for paragraph 2(a).
 ﬁ(a) Within 15 days of the Union™s request, bargain 
with the Union at
 reasonable times and places in good 
faith as the exclusive bargaining representative of its 
employees in the above
-described bargaining unit with 
respect to wages, hours, and other terms and conditions 
of employment until a full agreement or a bona fide i
m-passe is reached, and if an understanding is reached, e
m-body the understanding in a written agreement.  Upon the 

Union™s request, such bargaining sessions shall be held 
for a minimum of 24 hours per month, for at least 6 
hours per bargaining session, or, 
in the alternative, on 

another schedule to which the Union agrees.  Respondent 
shall submit written bargaining progress reports every 30 
days to the compliance officer for Region 12, serving 
copies thereof on the Union.ﬂ
 2.  Insert the following as paragra
ph 2(e).
 ﬁ(e) Within 21 days after service by the Region, file 
with the Regional Director for Region 12 a sworn certif
i-cation of a responsible official on a form provided by the 
Region attesting to the steps that the Respondent has 
taken to comply.ﬂ 
 3.  S
ubstitute the attached notice for that of the admi
n-istrative law judge.
 APPENDIX
 NOTICE 
TO 
EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL 
LABOR 
RELATIONS 
BOARD
 An Agency of the United States Government
  The National Labor Relations Board has found that we 
viola
ted Federal labor law and has ordered us to post and 
obey this notice.
 FEDERAL LAW GIVES YO
U THE RIGHT TO
 Form, join, or assist a union
 Choose representatives to bargain with us on 
your behalf
 Act together with other employees for your ben
e-fit and 
protection
                                                                                PROFESSIONAL TRANSPO
RTATION
, INC
. 537 Choose not to engage in any of these protected 
activities.
  WE WILL NOT
 fail and refuse to meet at reasonable 
times, insist on improper conditional bargaining, and fail 
and refuse to bargain in good faith with the International 
Brotherhood of Te
amsters Local 512 (the Union) as your 
exclusive collective
-bargaining representative in the fo
l-lowing appropriate bargaining unit:
  All full time and regular part
-time over the road and l
o-cal drivers working from the Respondent™s [Comp
a-ny™s] Jacksonville, 
Florida facility; excluding: all other 
employees, guards, and supervisors as defined by the 
Act.
  WE WILL NOT
 cancel previously agreed
-upon bargai
n-ing sessions.
 WE WILL NOT
 insist on improper bargaining cond
i-tions.
 WE WILL NOT
 in any like or related manner interfere 
with, restrain, or coerce you in the exercise of the rights 

guaranteed to you by Section 7 of the Act.
 WE WILL
, within 15 days of the Union™s request, ba
r-gain at reasonable times and places and in good faith 

with the
 Union as your exclusive bargaining represent
a-tive with respect to wages, hours, and other terms and 
conditions of employment until a full agreement or a 
bona fide impasse is reached, and if an understanding is 
reached, embody the understanding in a writte
n agre
e-ment.  Upon the Union™s request, such bargaining se
s-sions shall be held for a minimum of 24 hours per month, 
for at least 6 hours per bargaining session, or, in the a
l-ternative, on another schedule to which the Union agrees.  
WE WILL 
submit written 
bargaining progress reports ev
e-ry 30 days to the compliance officer for Region 12, ser
v-ing copies thereof on the Union.
 WE WILL 
recognize the Union as your certified excl
u-sive representative in the unit described above for 1 year 

commencing on the date we 
begin good faith collective 
bargaining with the Union.
 WE WILL 
meet with the Union on agreed upon and 
scheduled bargaining dates.
  PROFESSIONAL 
TRANSPORTATION
, INC
.   The Board™s decision can be found at 
www.nlrb.gov/case/12
-CA-101034
 or by using the QR code 
below.  Alternatively, you can obtain a copy of the decision 

from the Executive Secretary, National Labor Relations 
Board, 1099 14th Street NW, Washington, DC 20570, or by 
calling (202) 273
-1940.     Thomas W. Brudney
, Esq., 
for the Government
.1  Jon Goldman, Esq., 
for the Company
.2 DECISION
 STATEMENT OF THE 
CASE
 WILLIAM 
NELSON 
CATES
, Administrative Law Judge
.  This 
case involves allegations the Company, on February 13 and 25, 
and March 19, 2013, canceled various previously scheduled 
bargaining sessions and has since, on or about February 13, 
2013, refused to meet and bargain and has, refused to bargain in 
goo
d faith with the Union as the exclusive collective
-bargaining representative of an appropriate unit of 
company 
employees; and, has since on or about May 31, 2013, cond
i-tioned bargaining on the Union™s agreeing that if a court of 
competent jurisdiction dete
rmined the Board lacked a proper 
quorum at the time of the Union™s certification, any collective
-bargaining agreement arrived at would be null and void and the 
Company would withdraw recognition of the Union, all in vi
o-lation of Section 8(a)(5) and (1) of 
the National Labor Rel
a-tions Act (
the 
Act).  I heard this case in trial in Jacksonville, 
Florida
, on August 8, 2013.  The case originates from a charge 
filed on March 25, 2013, by the International Brotherhood of 
Teamsters Local 512 (
the 
Union).  The prose
cution of the case 
was formalized on May 31, 2013, when the Regional Director 

for Region 12 of the National Labor Relations Board (
the 
Board), acting in the name of the Board™s Acting General 
Counsel, issued a 
complaint and 
notice of 
hearing (
the 
com-plaint
) against the Company.  The Company, in its answer to 
the complaint, and at trial, denies having violated the Act in any 

manner alleged in the complaint. 
 The parties were given full opportunity to participate, to i
n-troduce relevant evidence, to examine an
d cross
-examine wi
t-nesses, and to file briefs.  The Government called the only wi
t-ness to testify here; namely, Union President and Business 
Representative James Shurling (Union President Shurling or 
Shurling).  I observed Shurling testify, I find no reaso
n to di
s-credit his testimony, thus I rely on it.  I have studied the whole 

record,
3 and based on the detailed findings and analysis below, 
I conclude and find the Company violated the Act essentially as 

alleged in the complaint.
 1 I shall refer to counsel for the Acting General Counsel as counsel 
for the Government and the Acting General Counsel as the Gover
n-
ment.
 2 I shall refer to counsel for the Respondent as counsel for the 
Com-pany and shall refer to the Respondent as the Company.
 3 Numerous exhibits were received without objection.
                                                   DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 538 FINDINGS OF 
FACT
 I.  JURISD
ICTION
, SUPERVISORY
/AGENCY STATUS
, AND 
 LABOR ORGANIZATION
 The Company, Professional Transportation, Inc., is an Ind
i-ana corporation with its principal office and place of business 
in Evansville, Indiana, and with places of business located in 
various 
Stat
es of the United States, including a place in Jac
k-sonville, Florida
, where it has provided, and continues to pr
o-vide, crew transportation services to CSX Corporation, Norfolk 
Southern Railroad Company, Amtrak
, and other railroad indu
s-try companies in the S
tates of Florida and Georgia and in var
i-ous other 
States of the United States. During the past 12 
months, a representative period, the Company purchased and 

received at its Jacksonville, Florida facility, goods valued in 

excess of $50,000 directly from poi
nts located outside the State 
of Florida.  During the same 12 months the Company pe
r-formed services valued in excess of $50,000 for customers 

located in 
States other than the State of Florida.  The parties 
admit, and I find, the Company is an employer enga
ged in 
commerce within the meaning of Section 2(2), (6), and (7) of 
the Act.
 It is admitted, and I find, that at times material here, General 
Manager Mike Murphy (General Manager Murphy or Murphy), 
Branch Manager Henry Scott (Branch Manager Scott or Scott)
, and Vice President Robert Tevault (Vice President Tevault or 
Tevault) were supervisors and agents of the Company within 
the meaning of Section 2(11) and (13) of the Act.  It is undi
s-puted that Union President Shurling is an agent of the Union 
within the 
meaning of Section 2(13) of the Act.
 The parties admit, and I find, the International Brotherhood 
of Teamsters, Local 512, is a labor organization within the 
meaning of Section 2(5) of the Act.
 II.  ALLEGED UNFAIR LABOR
 PRACTICES
 Facts
 The parties entered
 a Stipulated Election Agreement on April 
20, 2012, which established a representation election for May 

16 and 17, 2012, in the following unit (
the u
nit):
  All full time and regular part
-time over the road and local 
drivers working from the Respondent™s [Co
mpany™s] Jac
k-sonville, Florida facility; excluding: all other employees 
guards and supervisors as defined by the Act.
4   The Union prevailed in the May election by a vote of 44 to 
23 with no void or challenged ballots.  On June 5, 2012, Region 

12™s 
Regiona
l Director certified the Union as the exclusive 
collective
-bargaining representative of the 
unit.  On that same 
date the Union, in writing, requested the Company provide 
dates to begin negotiations for an initial collective
-bargaining 
agreement.  On June 12, 2012, 
company counsel, Ronald T. 
Pfeifer, informed the Union, in an email, that Company Vi
ce 
President Tevault would be its contact for contract negotiations. 

On July 3, 2012, 
Attorney Pfeifer advised Union President 
Shurling that Company Vice President Tevault had an unusua
l-ly busy July and asked Shurling to supply August dates for 
4 There are approximately 70 employees in the unit.
 negotiation
s.  After various exchanges regarding bargaining 
dates the parties met for negotiations in Jacksonville, Florida, 

September 25, 2012.  The Union presented the Company 33 
noneconomic proposals at the September 25 bargaining session.  
The parties ﬁwent throu
ghﬂ each proposal and the Union a
n-swered the Company™s questions about the proposals.  The 
Company, presented no proposals, but asked for time to digest 
the Union™s proposals and prepare responses or counterpr
o-posals.  The parties agreed to meet again on N
ovember 15 and 
16, 2012.
 At the November 15, 2012 bargaining session
, the Company 
offered no contract proposals nor responses to the Union™s 33 
noneconomic proposals.  However, at the November 16, 2012 
bargaining session the Company did make some counter
-proposals.
 After the November 2012 bargaining sessions the parties e
x-changed various emails starting on December 18, 2012, and, 
ultimately agreed to meet for bargaining on January 24, 2013.  
At the January 24, 2013 bargaining session the Company did 
not off
er any new proposals but did make some counter
-proposals.  Union President Shurling expressed his concern 
bargaining ﬁwas draggingﬂ
5 stating the parties needed to sche
d-ule several bargaining sessions going forward, explaining they 
needed to ﬁput togetherﬂ 
2 and 3 rather than 1
- or 2
-day se
s-sions.  The parties agreed to meet for negotiations on February 
21 and 22, and March 5, 6, and 7, 2013.
 On or about February 11, 2013, Union President Shurling 
emailed Company Vice President Tevault to confirm the Fe
b-ruar
y 21 and 22 bargaining dates.
  On February 13, 2013, 
Company Vice President Tevault, in an email, notified the U
n-ion the Company was still working on proposals and their ca
l-endars hoping to have something soon and indicated the ba
r-gaining sessions schedule
d for February 21 and 22, 2013, 
would not work for the Company and canceled those dates.  On 

February 25, 2013, Tevault, in an email, notified the Union he 

had a conflict with the March 5, 6, and 7 bargaining dates and 
canceled those dates.  Tevault asked 
about sessions for March 
13, 14, and 15, 2013.  Shurling responded he was ﬁalready 
bookedﬂ for those dates, but, suggested March 20, 21, and 22.  
On February 25, Company Vice President Tevault emailed the 
Union, agreeing to meet for bargaining on March 21 
and 22, 
2013. 
 On March 19, 2013, 
company counsel, Jon Goldman, wrote 
Union President Shurling as follows:
  Our firm represents Professional Transportation, Inc. (PTI).  

Recently I learned that Local 512 is in labor contract negoti
a-
tions with PTI.
  In this regard, I mentioned the 
Noel Canning
 case, decided by 
the United States Court of Appeals for the District of Colu
m-bia, to Bob Tevault.  I asked Bob to reschedule your March 
21, 2013, bargaining session to allow me time to review the 
possible ramifi
cations of Noel Canning with him.
  5 Shurling 
concluded bargaining was ﬁdraggingﬂ because there was a 
lot of time between sessio
ns and when they did meet, it was for 1 or 2 
days and for short periods during the meeting days.
                                                                                                    PROFESSIONAL TRANSPO
RTATION
, INC
. 539 Based on these circumstances, I am writing to notify you that 
Bob will not meet with you in Jacksonville on March 21
st and 
either Bob or I will call you to discuss the course of negoti
a-
tions.  By this letter, PTI is not r
efusing to bargain at reason
a-
ble times and places with Local 512.  PTI simply wishes to 

better under
-stand the law in this complex situation as it 
moves forward in Jacksonville.
  The Union had not received anything from the Company, 
prior to Goldman™s lett
er, about 
Noel Canning
6 issues.  The 
Union showed for the March 21, 2013 bargaining session.  The 

Company did not.
 Union President Shurling and Company Vice President 
Tevault discussed additional bargaining dates via telephone on 
April 22, 2013, ultimately
 agreeing to meet on June 4, 5, and 6.
 On April 24, 2013, Tevault sent Shurling the following 
email:
  During our phone conversation on April 22nd we both 
said we were free to meet on June 4, 5 and 6 to bargain the 
contract.  Because we have had difficulty 
setting dates and 

because we are both free on June 4, 5 and 6
-I propose 
keeping these dates.  I propose keeping these dates b
e-cause while I understand your position on PTI raising the 
Noel Channing defense we are willing to revaluate our p
o-sition in a few 
weeks and, while I am making no promises, 
if this position changes we will have dates already agreed 
upon to meet.  I think this makes sense for both parties.  
Let me know what you think. 
  On April 26, 2013, Union President Shurling emailed Co
m-pany Vice P
resident Tevault as follows:
  I have these dates set and was under the impression 
they were confirmed during our telephone conversation on 
Monday 4/22/13.  At any rate, I agree to keeping these 
dates and am looking forward to receiving your pr
o-posals/count
er proposals in the interim.  As to your pos
i-tion on Noel Canning, I do not believe that any credible 
defense or objections to our certification and/or bargaining 
exists.  I am therefore requesting any objections or pos
i-tions you or your attorney has filed
 with the NLRB or any 
other jurisdictional authority in this matter.  I further do 
not agree that any future action in this matter will nullify 
or decertify the bargaining unit.
  I look forward to bargaining and reaching an agreeable 
contract.
  On May 31, 
2013, Company Vice President Tevault emailed 
Union President Shurling reconfirming the bargaining dates of 
June 4, 5, and 6, 2013.
7  Tevault then added: ﬁAs we have di
s-cussed, PTI is bargaining subject to a reservation of rights 

based upon the reasoning ex
pressed in the ‚Noel Canning™ line 
of federal appeals court cases issued by the DC and 3
rd circuits.  
Unless I hear otherwise from you I™ll plan on seeing you at 9:00 
6  Noel Canning v. NLRB
, 705 F.3d 490 (DC Cir. 2013), cert. granted 
133 S.Ct. 2861 (20
13) (No. 12
Œ1281).
 7  It appears there was no communication between the parties from 
April 26 until May 31, 2013.
 on Tuesday to continue our contract negotiations subject to this 

reservation of rights.ﬂ 
  On June 3, 2013, Tevault again emailed Shurling asking if he 
was in agreement to continue the negotiations under the terms 
set forth earlier.
 On June 3, 2013, Shurling replied, ﬁI am in agreement to n
e-gotiate and will see you at 9 a.m. tomorrow however m
y pos
i-tion remains as previously stated in my April 26, 2013 email 
concerning your reservation of rights and noel canning.ﬂ
 Late on the evening of June 3, 2013, when he arrived at the 
airport in Jacksonville, Florida, Company Vice President 
Tevault emailed
 Union President Shurling advising of his late 
arrival, and, indicating he would see Shurling the next morning 
for negotiations, but added:
  I want to be sure you understand what rights PTI is preser
v-ing.  They are as follows.  If, prior to the time a CBA 
is 
agreed to and ratified, a court of competent jurisdiction d
e-
termines the NLRB lacked a proper quorum at the time the 
Regional Director certified the bargaining unit in Jackso
n-ville
ŠPTI will stop negotiating and not recognize the election 
result.  If aft
er a contract is agreed to and ratified a court of 
competent jurisdiction determines the NLRB lacked a proper 

quorum at the time the Regional Director certified the ba
r-gaining unit, PTI will consider the contract as void and not 
recognize the union.  If yo
u meet with me tomorrow, you will 
by your conduct have agreed to accept this reservation of 
rights.  I will have a copy of this message to hand to you t
o-morrow unless you tell me you do not or cannot meet.
  Early the next morning, June 4, 2013, Shurling re
sponded 
via email to Tevault™s email of the night before stating in part:
  Local 512 stands ready to negotiate in good faith to reach an 

agreeable contract.  There is a certified bargaining unit and 
election in place. I have requested from you any legal 
action 
you or your Company has taken challenging the certification 

or unit and have been provided none.  I am not aware of any 

legal or NLRB rulings which have nullified the certification.  
I am not in agreement to your bargaining terms and do not 
agree th
at my appearance to bargain stipulates such.
  The parties met for their June 4, 2013 bargaining session.  
First, Company Vice President Tevault expressed the Comp
a-ny™s position that they were reserving their rights under 
Noel 

Canning
 and that by bargaining
 the Union was stipulating its 
acceptance of ﬁconditional bargaining.ﬂ  Union President Shur
l-ing testified he understood conditional bargaining to mean, as 
Tevault had expressed in his email; ﬁthat if 
Noel Canning
 was 
upheld, that they would be covered und
er 
Noel Canning
 and 
that no matter what we had accomplished, whether we were 
still in negotiations, all that would be null and void.  And Bob 
even said to the fact that you know what if we got done with 
negotiations and the contract is ratified and goes in
 place; at 
that time the contract would be null and void and basically the 
Union would go away.ﬂ  Union President Shurling told Tevault 
and the others, the Union would not agree to those conditions 
and did not agree with the Company™s position.  The Union 
was 
willing to continue negotiations but not with the conditional 
bargaining the Company wanted.  Company Vice President 
                                                  DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 540 Tevault after a telephone call ﬁasked the Union to agree to the 
conditions that he had put across.ﬂ  Shurling again told Tevault 

the Un
ion could not agree to the conditions that they were there 
to bargain a contract in good faith.  Tevault responded that if 
the Union could not agree with the conditions ﬁthere was no 

need in proceeding forward.ﬂ  Union President Shurling and his 
negotiatin
g team left the session, according to Shurling, b
e-cause Tevault ﬁhad said there was no need in proceeding fo
r-ward, so I took that to mean that they weren™t going to bargain 

with us.ﬂ  The Company made no bargaining proposals at this 
meeting nor did they se
ek clarification of any proposals the 
Union had made.  The only item discussed at the June 4, 2013 
bargaining session was whether the Union would agree to a
c-cept ﬁconditional bargainingﬂ as proposed by the Company.
 Section 8(a)(5) and (d) of the Act requir
es an employer to 
bargaining in good faith with the collective
-bargaining repr
e-sentative of unit employees with respect to wages, hours, and 

other terms and conditions of employment, 
NLRB v. Borg
-Warner Corp
., 356 U.S. 342, 349 (1958).  Section 8(d) of the
 Act, speaking to the obligation to bargain collectively, states; 
ﬁFor the purposes of this section, to bargain collectively is the 
mutual obligation of the employer and the representative of the 

employees to meet at reasonable times and confer in good fai
th 
with respect to wages, hours, and other terms and conditions of 

employment.ﬂ  The Board has long noted the central i
m-portance of the obligation to meet for bargaining.  In 
J. H. Ru
t-ter
-Rex Mfg. Co.
, 86 NLRB 470, 506 (1949), the Board pointed 
out the obl
igation to bargain included the affirmative duty to 
ﬁexpeditious and prompt arrangementsﬂ for meeting and co
n-ferring.  Agreement is impeded if the opportunity to meet and 
negotiate is frustrated or stifled by continued canceling of ba
r-gaining sessions.  Th
e Board in 
Enjoi Transportation, LLC
, 358 
NLRB No. 158 (2012)
 (not reported in Board volumes)
, gran
t-ed the Acting General Counsel™s Motion for Default Judgment.  
In that case the parties were in negotiations for an initial colle
c-tive
-bargaining
 agreement, 
but the employer canceled three 
previously agreed to bargaining sessions over a 3
-month time.  
The Board concluded, considering the employer™s overall co
n-
duct, the employer™s cancelling the three previously scheduled 
bargaining sessions demonstrated a fail
ure and refusal to ba
r-gain in good faith on the employer™s part with the employees 
designated bargaining representative.  In 
Calex Corp
., 322 
NLRB 977 (1997), the Board elaborated on the importance of 

the obligation that bargaining take place with 
expedition and 
regularity.  More recently the Board held that the dilatory tactic 
of repeatedly canceling previously scheduled bargaining se
s-sions violates the duty to bargain in good faith.  
Camelot Te
r-race
, 357 NLRB 
1934, 1940
 (2011).  A party who limits
 (by 
cancelation) and/or delays bargaining sessions has not met its 

obligation to meet and bargain and, as such, violates Section 
8(a)(5) of the Act.
 I turn to the initial question of whether the Company™s ca
n-celling of seven consecutive previously schedul
ed bargaining 
sessions (February 21, 22, March 5, 6, and 7
, 21, and 22, 2013), 
constitutes dilatory tactics in violation of the Act.  I find the 

Company™s specifically canceling bargaining sessions, const
i-tutes dilatory conduct and is a failure of its obli
gation to meet 
and bargain.  I note that although the Union was certified on 
June 5, 2012, and requested bargaining dates from the Comp
a-
ny on that date, the Company™s reply was that its chief negoti
a-tor, Vice President Tevault, had an unusually busy July a
nd sought August bargaining dates.  The first bargaining session 

did not take place until September 25, 2012.  At the September 
25 meeting the Union presented the Company 33 noneconomic 

proposals, however, the Company presented no proposals or 
counterpropo
sals.  When the parties met on November 15, 
2012, the Company made no proposals or responses to the U
n-ion™s proposals.  The Company did, at the November 16, 2012 
bargaining session, make some counterproposals.  The parties, 
as of that time, reached tentati
ve agreement on union security, 
gender and bulletin board language, and, agreed to combine the 
Union™s witness clause proposal with its recognition clause 
proposal.  Sometime in December 2012, the parties agreed to 
meet for bargaining on January 24, 2013. 
 At that meeting the 
Company did not offer any new proposals but did make some 
counterproposals.  At the end of the January 24 session the 
parties had not reached any other tentative agreements than 
those reached at their November 16, 2012 meeting.  The Un
ion 
raised the Company™s delaying actions at the January 24 ba
r-gaining session when Union President Shurling expressed his 
concern bargaining was ﬁdraggingﬂ and the parties needed to 
schedule several bargaining sessions going forward and meet 
for 2 or 3 da
y sessions rather than 1
- or 2
-day sessions.  Al
t-hough the parties agreed to seven additional bargaining se
s-sions, the Company, before the agreed upon dates, cancelled 
each session.
 Recapping, Company Vice President Tevault notified the 
Union on February 1
3, 2013, the bargaining sessions scheduled 
for February 21 and 22, 2013, would not work for the Company 
and canceled those dates.  Tevault explained the Company was 
still working on their proposals and calendars hoping to have 

something for the Union soon.
  On February 25, 2013, Comp
a-ny Vice President Tevault notified the Union he had a conflict 

with the previously agreed upon March 5, 6, and 7 bargaining 
dates indicating those dates would not work for the Company 
and canceled those dates.  The parties agre
ed to meet on March 

21 and 22, 2013, however, on March 19, 2013, Company 
Counsel Goldman notified the Union the Company was cance
l-ing the March dates because the Company needed time to r
e-view the possible ramifications of the 
Noel Canning
 case.  
Company 
Counsel Goldman explained that by canceling the 
sessions the Company was not refusing to bargain at reasonable 
times and places.
 I am fully persuaded, by the above outlined conduct, the 
Company demonstrated it considered negotiating with the U
n-ion, for an in
itial contract, an inconvenience for the Company.  

Explanations of busy calendars; working on proposals while 
hoping for something soon; belatedly realizing conflicts with 
previously agreed upon bargaining sessions; and, needing time 
to review legal ramifi
cations of a particular court case are not 
valid justifications for cancelling seven consecutive previously 

scheduled bargaining sessions.  Personal convenience, calendar 

conflicts
, and time for legal review of a single case do not take 
precedent over the 
statutory demand that the bargaining process 
take place with efficient promptness and regularity.  I find the 
Company™s actions constitute purposeful delay and constitutes 
 PROFESSIONAL TRANSPO
RTATION
, INC
. 541 a violation of its obligation to meet and bargain.  The fact the 
parties actually me
t for bargaining on 
five
 occasions and tent
a-tively agreed on 
three
 noneconomic contract proposals is not a 
defense to the refusal to meet and bargain violation I find here.  
Neither is it a defense to a violation, as found here, that the 

parties conducted 
the negotiations they did in a friendly ma
n-ner.
 I turn now to the Company™s setting conditions on further 
bargaining with the Union.  On March 19, 2013, the Company 
expressed its concerns to the Union about the 
Noel Canning
 case and its impact on negotiati
ons.  The Union had not, prior 
to that date, received any concerns from the Company about 
Noel Canning
 issues.  Although there were no negotiations in 
March, the parties agreed on April 22, 2013, to meet for further 

negotiations on June 4, 5, and 6, 2013. 
 On April 24, 2013, 
Company Vice President Tevault emailed Union President 

Shurling suggesting they keep the early June bargaining dates 

open, as the Company, over the next few weeks, might be wil
l-ing to revaluate its position on 
Noel Canning
.  Tevault ind
ica
t-ed in his email he understood the Union™s position on 
Noel 
Canning
.  On April 26, 2013, Shurling responded to Tevault 
explaining he had already set aside the early June dates for 
bargaining and looked forward to receiving contract proposals 
from the Co
mpany in the interim.  Shurling explained he did 
not believe any credible defense or objections to the Union™s 
certification and/or bargaining status existed based on 
Noel 
Canning.  
Shurling further explained the Union could not agree 
that any future actio
n in 
Noel Canning 
would nullify or decert
i-fy the bargaining unit.  On May 31, 2013, Company Vice Pre
s-ident Tevault emailed Shurling a reconfirmation of the June 4, 
5, and 6, 2013 bargaining dates but added the Company was 
bargaining subject to its reservat
ion of rights based upon the 
reasoning expressed in 
Noel Canning
.  On June 3, 2013, 
Tevault emailed Shurling asking if he was agreeable to negot
i-ate under the Company™s earlier expressed terms.  Shurling 

responded he was in agreement to negotiate the next 
day but his 
position on 
Noel Canning
 remained the same as he had stated 
on April 26, 2013.  Later that same evening, June 3, 2013, 
Tevault emailed Shurling the Company™s reservations about, 
and conditions for bargaining which were that if, prior to a 
colle
ctive
-bargaining agreement being arrived at or ratified, a 
court of competent jurisdiction determined the Board lacked a 
proper quorum at the time the Union was certified the Comp
a-
ny would stop negotiating and not recognize the results of the 
representatio
n election.  Tevault continued explaining the 
Company™s reservations by stating if a contract was agreed to 
and thereafter a court of competent jurisdiction determined the 

Board lacked a proper quorum at the time the Union was cert
i-fied, the Company would 
consider the contract void and not 
recognize the Union.  Tevault added if the Union met to negot
i-ate it would, by its actions, be agreeing to accept the Comp
a-ny™s conditions for bargaining.  Union President Shurling r
e-sponded the Union was ready to negotia
te in good faith but, he 
was not in agreement with the Company™s bargaining cond
i-tions and his appearance at negotiations did not stipulate the 

Union™s agreement to the Company™s conditions.
 The next day, June 4, 2013, the parties met briefly and Co
m-pany V
ice President Tevault again stated the Company™s cond
i-tions for continued bargaining. Shurling described the Comp
a-ny™s conditions that if 
Noel Canning
 was upheld, the Company 
would be covered under 
Noel Canning
 and no matter what had 
been accomplished in n
egotiations all would be null and void 

and the Union would go away.  The Union informed Tevault it 
was willing to continue negotiations but not with the conditio
n-al bargaining restrictions the Company insisted on.  Tevault 
told the Union if it could not ag
ree with the Company™s cond
i-tions there was no need in proceeding forward.  At that point 
the bargaining session ended.
 Can the Company lawfully insist on the conditional bargai
n-ing restrictions it demanded without violating its duty to ba
r-gaining in good 
faith with the Union.  No it cannot.  The Co
m-pany here is simply attempting to challenge or test the Regional 

Director™s certification of the Union as the bargaining repr
e-sentative of a unit of the Company™s employees.  The Union 
had already been validly c
ertified on June 5, 2012.  There has 
been no final determination the Board lacked a proper quorum 
at the time the certification issued.  Thus, the certification and 
actions related thereto are binding on the parties and applicable 
here.  There is no merit 
to the argument that a party™s respons
i-bilities under the Act are somehow relieved or suspended, or 
that a party may insist on conditional bargaining, while awai
t-ing the outcome of pending litigation in the courts of appeals.  
Bob™s Big Boy Family Restaura
nts,
 264 NLRB 432, 434 
(1982).  The same, I am persuaded, applies to cases pending 
before the United States Supreme Court on certiorari.  Even if 
the United States Supreme Court should uphold 
Noel Canning
 the matter likely would be remanded, through the co
urts, to the 
Board for further consideration in light of the Supreme Court™s 
holding and the Board could, if it chose, reaffirm the Board™s 
earlier actions related to the certification of representative.  The 
Company™s demand for conditional bargaining her
e violates its 
duty to bargain in good faith and I so find.  Additionally, I note, 
the Company never challenged the Regional Director™s certif
i-cation of the Union in June 2012, but rather began negotiating 
with the Union for employees in the 
unit.  The Com
pany, by its 
actions, voluntarily recognized the Union as the collective
-bargaining representative of the unit employees.  Finally, I 
further note, the Company never challenged the conduct su
r-rounding the holding of the representation election nor the ou
t-come of the election.
 CONCLUSIONS OF 
LAW 1.  
The Company, Professional Transportation, Inc., is an 
employer engaged in commerce with the meaning of Section 
2(2), (6)
, and (7) of the Act.
 2.  
The Union, International Brotherhood of Teamsters, L
o-cal 512, is a
 labor organization within the meaning of Section 
2(5) of the Act.
 3.  
The following employees constitute a unit appropriate for 
the purposes of collective bargaining within the meaning of 
Section 9(b) of the Act.
  All full time and regular part
-time over 
the road and local 
drivers working from the Respondent™s [Company™s] Jac
k-sonville, Florida facility; excluding; all other employees, 
guards, and supervisors as defined by the Act.
   DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 542 4.  
At all times since June 5, 2012, the Union has been, and 
continues to b
e the certified
 exclusive bargaining representative 
of the employee in the above
-described unit.
 5.  
The Company has failed and refused to meet and bargain 
with the Union, and, has by its overall conduct, failed and r
e-fused to bargain in good faith with th
e Union as the exclusive
-collective bargain
ing representative of the Unit in violation of 
Sect
ion 8(a)(5) and (1) of the Act;
 by on or about February 13, 
2013
, canceling bargaining sessions scheduled for February 21
 and
 22, 2013
; and, by on or about 
February 25, 2013
, canceling 
bargain sessions scheduled for March 4
, 5, and
 6, 2013
; and, by 
on or about March 19, 2013, canceling bargaining sessions 

scheduled for March 21
 and
 22, 2013
; and
, by on or about June 
4, 2013, conditioning bargaining 
with the U
nion 
upon the U
n-ion™s 
agreeing
 that the results of all negotiations
, including a 
collective
-bargaining agreement, 
and
 the 
Regional Director™s
 certification of representatives would be null and void
, and
, the 
Company would withdraw
 its recognition of the Un
ion if 
 the 
Supreme Court upheld the 
Noel Canning
 case.
   REMEDY
 Having found the Company has engaged in certain unfair l
a-bor practices, I find it must be ordered to cease and desist and 

to take certain affirmative action designed to effectuate the 
policie
s of the Act.  It is recommended the Company be o
r-dered, upon request of the Union, to meet and bargain
 in good 
faith with the Union, and, if a collective
-bargaining agreement 
is arrived at to reduce the same to writing and execute the 

agreement.  Where an
 employer, as here, has failed and refused 
to bargain in good faith with a certified union, the Board will 
ensure that such a union has at least 1 year of good
-faith ba
r-gaining during which its majority status cannot be questioned 
by extending the certific
ation year.  
Mar
-Jac Poultry 
Co., 136 
NLRB 785 (1962).  Under the circumstances here, I reco
m-mend that the 1
-year extension shall commence to run from the 
date when good
-faith bargaining begins.  
I recommend the 
Company be ordered, within 14 days after ser
vice by the R
e-gion, to post an appropriate ﬁNotice to Employeesﬂ in order that 

employees may be apprised of their rights under the Act, and 
the Company™s obligation to remedy its unfair labor practices.
 On these findings and conclusions of law and on the e
ntire 
record, I issue the following recommended
8 ORDER
 The Company, Professional Transportation, Inc., 
Jackso
n-ville, Florida, 
its officers, agents, successors, and assigns, shall
 1.  Cease and desist from
 (a)  F
ailing 
and refusing 
to meet
 at reasonable tim
es and 
from insisting on improper conditional bargaining 
and
 from 
8  
If no exceptions are filed as provided by Sec. 102.46 of the 
Board™s Rules and Regulations, the findings, conclusions, and reco
m-mended Order shall, as provided
 in Sec. 102.48 of the Rules, be adop
t-ed by the Board and all objections to them shall be deemed waived for 
all purposes.
 failing
 and refusing to 
bargai
n in good faith with the Union as 
the exclusive collective
-bargaining representative for 
its e
m-ployees in the
 following
 appropriate 
bargaining unit:
  All full 
time and regular part
-time over the road and local 
drivers working from the Respondent™s [Company™s] Jac
k-sonville, Florida facility; excluding: all other employees, 
guards, and supervisors as defined by the Act.
  (b)  Canceling previously agreed upon barga
ining sessions.
 (c)  Insisting on improper bargaining conditions.
 (d)  
In any like or related manner interfering with, restrai
n-ing, or coercing employees in the exercise of the rights guara
n-teed by Section 7 of the Act.
 2.  Take the following affirmative 
action necessary to effe
c-tuate the policies of the Act.
 (a)  
On request, bargain in good faith
 and
 at reasonable times 
and places with the International Brotherhood of Teamsters 
Local 512 as the exclusive bargaining representative of 
its em-
ployees in the a
bove
-described bargain unit with respect to 
wages, 
hours
, and other terms and conditions of employment 
and if an understanding is reached, embody the understanding 

in a signed agreement. 
 (b)  Recognize the Union as the certified exclusive agent of 
its uni
t employees for 1 year commencing from the date good
-faith bargaining with the Union begins.
 (c)  
Meet with the Union on 
agreed upon
 and 
scheduled 
bar-gaining 
dates.
 (d)  W
ithin 14 days after service by the Region, post at its 
Jacksonville, Florida facility
, copies of the notice marked ﬁA
p-pendix.ﬂ
9  Copies of the notice, on forms provided by the R
e-gional Director for Region 12, after being signed by the Co
m-pany™s authorized representative, shall be posted by the Co
m-pany and maintained for 60 consecutive days
 in conspicuous 
places including all places where notices to employees are cu
s-tomarily posted.  Reasonable steps shall be taken by the Co
m-pany to ensure that the notices are not altered, defaced, or co
v-ered by any other material.  In addition to physical p
osting of 
paper notices, notices shall be distributed electronically, such as 
email, posting on an intranet or an internet site, or other ele
c-tronic means, if the Company customarily communicates with 
its employees by such means.  In the event that, during
 the 
pendency of these proceedings, the Company has gone out of 
business or closed the facility involved in these proceedings, 
the Company shall duplicate and mail, at its own expense, a 

copy of the notice to all current employees and former emplo
y-ees empl
oyed by the Company at any time since 
February 13
, 2013. 9  If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of th
e Na-tional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Jud
g-
ment the United States Court of Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ
                                                                                                    